Citation Nr: 1503078	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (DM II), to include as a result of exposure to herbicides.

2.  Entitlement to service connection for ischemic heart disease, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1962 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for diabetes mellitus and service connection for heart disease.  The Board notes that in a November 2010 rating decision, the Veteran's claims were readjudicated pursuant to Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404 (N.D. Cal. 1989).  The November 2010 rating decision confirmed and continued the previous denial of the Veteran's claims.  

The Veteran testified at a March 2014 hearing held via video conference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with electronic records maintained in the Virtual VA system.

The Board has reviewed the Veteran's paper claims file as well as the electronic Veterans Benefits Management System (VBMS) records and Virtual VA records to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for DM II and ischemic heart disease, which he claims is a result of exposure to Agent Orange during service in the Republic of Vietnam (RVN).  Specifically, he maintains that he was exposed to Agent Orange when he departed his ship, the USS VESOLE (DD-878) which was anchored in Cam Ranh Bay, and set foot in Vietnam to obtain electronic parts needed for the ship's sonar system.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The diseases for which service connection due to herbicide exposure is presumed include DM II and ischemic heart disease. 38 C.F.R. § 3.309(e).

The record contains a May 2010 Personnel Information Exchange System (PIES) response that indicated that the USS VESOLE (DD-878) was in the official waters of the RVN from December 6, 1965 to December 29, 1965, but there was no conclusive proof that the Veteran had in-country service.  An August 2010 Defense Personnel Records Information Retrieval System (DPRIS) report, which indicated that the command histories for the USS VESOLE (DD-878) from 1965 and 1966 were not maintained by the Naval History and Heritage Command, Ships History Branch, but that a general history for the USS VESOLE (DD-878) was reviewed.  The history revealed that the USS VESOLE (DD-878) conducted operations in support of Operation Market Time in the coastal waters of the RVN from December 1965 to late February 1966.  The DPRIS report also included a general statement that records such as deck logs do not normally annotate individuals arriving or going ashore, and that information regarding the Veteran's duties and assignments requiring him to go ashore in the RVN may be in his Official Military Personnel File (OMPF).  

However, while the Veteran provided copies of the ship's deck logs which indicate that the USS VESOLE (DD-878) was in Cam Ranh Bay in December 1965,  the Veteran's OMPF is not in the claims file.  As the Veteran's OMPF could contain relevant information in support of his claim, a remand is required in order to obtain the Veteran's complete OMPF.

Also, the claims file contains private medical records from Dr. C.L., from 2009 and a problem list from Dalton Cardiology.  At his March 2014 Board hearing, the Veteran stated that he was diagnosed with ischemic heart disease in 1989, and that his doctor, Dr. J.P., indicated that his heart disease was related to his military service.  The records from Dr. C.L. indicate that Dr. J.P. is associated with Dalton Cardiology.  As no medical records from either Dr. J.P. or Dalton Cardiology are in the claims file, on remand, the Veteran should be contacted and asked to complete the proper release forms, and then the complete and updated treatment records from Dr. J.P. and Dalton Cardiology should be obtained, as well as any other private facilities where he has received treatment.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of complete records from Dr. J.P. and Dalton Cardiology, as well as any other private facilities where he has received treatment.  After obtaining the completed VA Form 21-4142, VA should attempt to obtain these records not already associated with the claims file.

2.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, and any other appropriate source, and request the Veteran's entire Official Military Personnel file (OMPF) from his entire period of active duty service.  Document all efforts to locate these records.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


